Citation Nr: 1615027	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-44 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 until retirement in September 2007.  His awards include the Bronze Star Medal and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2011, the Veteran presented testimony in a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.

In February 2012, the Veteran was notified that the VLJ who presided over his June 2011 hearing retired, and was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707.  In April 2012, the Veteran declined a new hearing, and requested his case be considered on the evidence of record.

In April 2012 and May 2014, the Board remanded this matter for further development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include an April 2012 VA examination report, an April 2014 appellate brief, treatment records from the Columbia, South Carolina VA Medical Center (VAMC) dated January 2011 to January 2012 and April 2012 to August 2012, and treatment records from the Charleston, South Carolina VAMC dated June 2012 to August 2012; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board sincerely regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

First, it does not appear the Veteran's service treatment records dated prior to 1994 are associated with the evidentiary record.  The record does not indicate that these records have been deemed unavailable.  On remand, the AOJ should undertake appropriate efforts to obtain the Veteran's outstanding service treatment records.

Next, the evidence of record indicates there are outstanding private treatment records.  In a December 2008 statement, the Veteran reported receiving treatment from a private primary care physician, Dr. G.W., in Orangeburg, South Carolina.  In January 2010, the Veteran submitted a VA Form 21-4142 indicating a Dr. W. at Palmetto Health in Lexington, South Carolina provided treatment for his shoulder.  The Veteran also submitted copies of some treatment records from a Dr. J.O.W., Jr. dated in November 2009.  During the June 2011 videoconference hearing, the Veteran testified he was receiving treatment for his right shoulder condition from a doctor at work.  In July 2011, the Veteran submitted copies of three treatment records from a Dr. S., who appears to be his work physician.  See also July 2011 Veteran statement.  In a December 2010 treatment note, Dr. S. stated the Veteran was enrolled in physical therapy, and had a follow-up appointment with a Dr. McG.  Upon VA examination in March 2013, the Veteran reported undergoing surgery on his right shoulder in 2011, and that he was going to submit a copy of an MRI from his private physician, Dr. M.  On remand, the AOJ should ask the Veteran to identify all private medical providers who have treated his right shoulder since his retirement from active duty service, and then undertake appropriate development to obtain all outstanding private treatment records.

The Board notes that in an April 2012 VA Form 21-4142, the Veteran requested VA obtain a June 2007 examination report from a Dr. O.  This examination was a contract VA examination, and the examination report is already associated with the evidentiary record.  The Board notes, however, that his examination report indicates that only x-rays of the left shoulder were taken at that time, not of both shoulders, as contended by the Veteran. 

Further, the only VA treatment records which appear to be associated with the evidentiary record are from the Columbia, South Carolina VAMC dated from January 2011 to January 2012 and from April 2012 to August 2012, as well as records from the Charleston, South Carolina VAMC dated from June 2012 to August 2012.  On remand, the AOJ should obtain all outstanding VA treatment records.

Finally, the AOJ has made multiple attempts to obtain a VA medical opinion regarding the Veteran's contentions that his current right shoulder disability is related to his active duty service, or that it was caused or aggravated by one of his service-connected disabilities.  Unfortunately, the Board finds the opinions obtained since the May 2014 remand are also inadequate upon which to base a decision.  

In a June 2014 opinion, a VA examiner stated that the first evidence of record of a right shoulder condition he saw was a November 2010 MRI report, and therefore provided a negative nexus opinion citing the Veteran's service ending in 2007, without a further explanation or rationale, or discussion of any other evidence.  In a July 2014 addendum, the June 2014 VA examiner cited a 2012 VA examination report, which incorrectly stated the Veteran's right shoulder condition is already service connected.  However, in the May 2014 remand, the Board explained the December 2012 VA examiner's opinion was incorrect, and the Veteran is service-connected for a left shoulder disability, not right.  Accordingly, both the June and July 2014 opinions are inadequate.

In February 2015, an opinion was obtained from a different VA examiner.  The examiner stated they were aware the Veteran "has reported the onset of skin symptoms and right shoulder problems since surgery [sic] and that he is competent to attest to the same...."  However, the examiner then stated that "going solely based on objective evidence, I am unable to make a connection that I would deem to be at least as likely as not true, and again I must state that it is not at least as likely as not that the [V]eteran's right shoulder disability had its onset in the [s]ervice or was due to an injury or other event of [s]ervice."  The examiner also stated that it is not at least as likely as not that the Veteran's right shoulder disability was aggravated by any service-connected disability; the examiner did not address causation by a service-connected disability.  

The February 2015 VA examiner again appears to have based the negative opinion solely upon the lack of contemporaneous medical evidence regarding the onset of right shoulder symptoms during active duty service, and did not provide any discussion of the lay evidence of record.  The Veteran has contended that he began to experience musculoskeletal complaints, to include left shoulder pain, right elbow pain, and right wrist pain, during his combat service as a tanker in Iraq in 2003.  See, e.g., March 2010 VA examination report; February 2010 VA examination report.  Similarly, the Veteran has reported experiencing the gradual onset of right shoulder symptoms, to include pain, over the course of his almost 25 years of active duty service due to overuse and repetitive use during his service as a tank crewman.  See April 2012 VA examination report.  Further, the Veteran has submitted written statements from his wife, as well as a fellow service member, E.M., attesting to their observations of the Veteran's right shoulder pain while he was on active duty in 2006, and how the Veteran would adjust his activities because of the right shoulder pain.  

The Board finds the February 2015 VA examiner's opinion inadequate because the examiner appears to have dismissed the lay evidence of record regarding the onset of this combat Veteran's right shoulder symptoms during active duty service, without adequately discussing why the examiner rejected the lay evidence of record.  Further, the February 2015 VA examiner did not provide any rationale for the opinion that the Veteran's service-connected disabilities did not aggravate his right shoulder condition, and provided no opinion as to whether any of the Veteran's service-connected disabilities caused his right shoulder disability.  On remand, the AOJ should provide the Veteran with a new VA examination to determine the nature and etiology of his current right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's outstanding service treatment records.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private testing and treatment related to his right shoulder.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. G.W. in Orangeburg, South Carolina; Dr. J.O.W., Jr. at Palmetto Health in Lexington, South Carolina; Dr. S., the Veteran's work doctor; any physical therapy records; records from a Dr. McG.; records regarding the Veteran's 2011 right shoulder surgery; and any records from a Dr. M.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

4. The AOJ should obtain all outstanding VA treatment records, to include all records from the Columbia, South Carolina VAMC dated from September 2007 through January 2011, from January 2012 through April 2012, and from August 2012 to the present; and from the Charleston, South Carolina VAMC dated prior to June 2012, and from August 2012 to the present.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a new VA examination by an appropriate examiner to determine the nature and etiology of his current right shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right shoulder disabilities which are currently manifested, or which have been manifested at any time since November 2009.  

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that his right shoulder symptoms, to include pain, had a gradual onset during his almost 25 years of active duty service, to include combat service, due to overuse and repetitive use as a tank crewman, and that he has experienced right shoulder pain since service.

The examiner should also specifically address the Veteran's reports of other, similar musculoskeletal pains, to include in his left shoulder, right elbow, and right wrist, during his combat deployment in Iraq in 2003 due to repetitive use as a tanker, and the diagnosis of arthritis in his non-dominant left shoulder upon VA examination in June 2007.

Finally, the examiner should also specifically address the lay statements from the Veteran's wife and E.M. regarding their observations of the Veteran's pain in his right shoulder in 2006, and his adjustment of his activities due to the pain.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused by the Veteran's service-connected disabilities, alone or in combination?

The examiner should specifically address the Veteran's contention that his service-connected immune thrombocytopenia (Werlhof's Disease), to include medications prescribed for that condition, causes joint pain.  See, e.g., June 2011 videoconference hearing; October 2010 substantive appeal.

The examiner should also discuss the Veteran's other service-connected disabilities, to include degenerative joint disease of the left shoulder, degenerative disc disease of the cervical spine, left medial epicondylitis with olecranon spur, right wrist strain, and right axilla acronchordon. 

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current disability is aggravated by his service-connected disabilities, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

